  Case 19-18080      Doc 42    Filed 08/20/21 Entered 08/20/21 13:05:32           Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:    19-18080
CHRISTOPHER M RASMUSSEN                     )
TANYA E RASMUSSEN                           )               Chapter: 13
                                            )
                                                            Honorable LaShonda Hunt
                                            )
                                            )
               Debtor(s)                    )

                            ORDER MODIFYING AUTOMATIC STAY

        THIS MATTER COMING TO BE HEARD on the Motion filed by U.S. Bank Trust National
Association, as Trustee of Dwelling Series IV Trust. to modify the Automatic Stay, due notice having
been given and the Court being fully advised in the premises.
         IT IS HEREBY ORDERED that the Automatic Stay against U.S. Bank Trust National
Association, as Trustee of Dwelling Series IV Trust., and its agent or assigns be, and the same is
modified pursuant to §362(d) of the United States Bankruptcy Code as to the real property commonly
known as 1006 FOXVIEW DR , JOLIET, IL 60431.
         IT IS FURTHER ORDERED that the Proof of Claim filed on behalf of U.S. Bank Trust
National Association, as Trustee of Dwelling Series IV Trust., in connection with the real property,
shall hereby be withdrawn.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: August 20, 2021                                           United States Bankruptcy Judge

 Prepared by:
 Ira T. Nevel
 Timothy R. Yueill
 Greg Elsnic
 Aaron Nevel
 175 North Franklin St. Suite 201
 Chicago, Illinois 60606
 (312) 357-1125
 Pleadings@nevellaw.com
